           Case 7:20-cr-00663-KMK Document 17 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Re: Criminal Cases


20cr385
20cr663
19cr666
09cr1022                                                 NOTICE OF TELECONFERENCE
19cr785                                                        INFORMATION
19cr245
19cr548
11cr1040




KENNETH M. KARAS, United States District Judge:

         For the week of February 8, 2021, the Court will hold all criminal proceedings by

telephone. To access the teleconference, please use the following information:

         Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

         Please enter the conference as a guest by pressing the pound sign (#).

         Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

Dated:     February 5, 2021
           White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge
